DISMISS; and Opinion Filed October 22, 2014.




                                                            S
                                             Court of Appeals
                                                                In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-13-00458-CV

                          CLEO JACKSON AND CHERYL JACKSON, Appellants

                                                                  V.

                                                       AH4R-TX2, LLC, Appellee

                                   On Appeal from the County Court at Law No. 5
                                               Dallas County, Texas
                                       Trial Court Cause No. CC-13-01676-E

                                            MEMORANDUM OPINION
                                     Before Justices O'Neill, Lang-Miers, and Brown
                                             Opinion by Justice Lang-Miers

           Pro se appellants Cleo Jackson and Cheryl Jackson appeal the trial court’s judgment

awarding possession of real property to appellee AH4R-TX2, LLC.                       The Court previously

determined that appellants’ brief was deficient and instructed them to file an amended brief that

complies with the Texas Rules of Appellate Procedure. 1 Our notice to appellants stated that their

“[f]ailure to file an amended brief that comp[li]es with the Texas Rules of Appe[]llate Procedure

within 10 days of the date of this letter may result in dismissal of this appeal without further

notice from the Court.” Appellants did not file an amended brief. Because the appellants’ brief

does not comply with long-established briefing rules, we dismiss appellants’ appeal.

   1
       Appellee has not filed a brief in this Court.
                                          BACKGROUND AND APPLICABLE LAW

          Appellee filed a forcible entry and detainer action against appellants seeking possession

of real property located at 210 Trees Drive in Cedar Hill, Texas. The trial court awarded

possession to appellee and appellants appealed. Appellants, representing themselves, filed an

appellants’ brief. 2

          Parties to civil litigation in Texas may represent themselves at trial or on appeal. TEX. R.

CIV. P. 7; Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas

2010, no pet.). The right of self-representation carries with it the responsibility to comply with

our rules of procedure and evidence, including the rules of appellate procedure if parties choose

to represent themselves at the appellate level. Bolling, 315 S.W.3d at 895; see Mansfield State

Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). Courts regularly caution pro se litigants

that courts will not treat them differently than a party who is represented by a licensed attorney.

See Mansfield, 573 S.W.2d at 184–85; Bolling, 315 S.W.3d at 895.

Briefing Rules

          Our appellate rules have specific requirements for briefing. See TEX. R. APP. P. 38. The

rules require appellants to state concisely their complaints, to provide succinct, clear, and

accurate arguments for why their complaints have merit in law and in fact, to cite legal authority

that is applicable to their complaints, and to cite appropriate references in the record. TEX. R.

APP. P. 38.1(f), (h), (i).

          Rule 38.1(f) requires appellants to articulate the issues we will be asked to decide. TEX.

R. APP. P. 38.1(f). We must be able to discern from our perspective what questions of law we

will be answering.              The brief fails if we have to speculate or guess about the appellants’


     2
        Although appellants title their brief “Appellee/Petitioner’s Opening Brief” and refer to themselves as appellees, they are the parties
“taking an appeal to an appellate court.” TEX. R. APP. P. 3.1(a).



                                                                    –2–
contentions. Bolling, 315 S.W.3d at 896. In addition, appellants must support statements of fact

with direct references to the record that precisely locate the fact asserted. The brief fails if it

does not include record references. Id.

Our Review of Compliance with Briefing Rules

       Parties must provide proper briefing to us before we can discharge our responsibility to

review an appeal and make a decision that disposes of an appeal. Id. at 895. We are not

responsible for identifying possible trial court error, for searching the record for facts that may be

favorable to a party’s position, or for doing legal research that might support a party’s

contentions. Id.; see Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 283–84

(Tex. 1994). Were we to do so, even for a pro se litigant who is untrained in law, we would be

abandoning our role as judges and become that party’s advocate. Bolling, 315 S.W.3d at 895.

       When deciding whether an appellant’s brief is deficient, we do not adhere to any rigid

rules about the form of a brief but we do examine briefs for compliance with the briefing rules.

After a close examination, if we can conclude that a brief complies with the Texas Rules of

Appellate Procedure, we submit the appeal for review and a decision on the merits. Id. If we

cannot, we may dismiss the appeal as we are authorized to do by our appellate rules. TEX. R.

APP. P. 43.2; Bolling, 315 S.W.3d at 895–96.

                                             DISCUSSION

       Appellants filed a deficient brief. The Clerk of the Court sent appellants written notice

that their brief was deficient in thirteen different ways:

   •   It does not contain a complete list of all parties to the trial court[’s] judgment or
       appealable order with the names and addresses of all trial and appellate counsel. TEX. R.
       APP. P. 38.1(a).

   •   It does not contain a table of contents with references to the pages of the brief. TEX. R.
       APP. P. 38.1(b).


                                                 –3–
•   The table of contents does not indicate the subject matter of each issue or point, or group
    of issues or points. TEX. R. APP. P. 38.1(b).

•   It does not contain an index of authorities arranged alphabetically and indicating the
    pages of the brief where the authorities are cited. TEX. R. APP. P. 38.1(c).

•   It does not contain a concise statement of the case, the course of proceedings, and the trial
    court’s disposition of the case supported by record references. TEX. R. APP. P. 38.1(d).

•   It does not concisely state all issues or points presented for review. TEX. R. APP. P.
    38.1(f).

•   It does not contain a concise statement of the facts supported by record references. TEX.
    R. APP. P. 38.1(g).

•   The argument does not contain appropriate citations to the record. TEX. R. APP. P.
    38.1(i).

•   It does not contain a proper certificate of service. TEX. R. APP. P. 9.5(e)(2)[, ](3).

•   One or more of the following is omitted from the appendix. TEX. R. APP. P. 38.1(k).

       •   The trial court’s judgment. TEX. R. APP. P. 38.1(k)(1)(A).

       •   The jury charge and verdict, if any, or the trial court’s findings of fact and
           conclusions of law, if any. TEX. R. APP. P. 38.1(k)(1)(B).

       •   The text of any rule, regulation, ordinance, statute, constitutional provision, or
           other law (excluding case law) on which the argument is based. TEX. R. APP. P.
           38.1(k)(1)(C).

       •   The text of any contract or other document that is central to the argument. TEX.
           R. APP. P. 38.1(k)(1)(C).




                                             –4–
       To date, appellants have not filed an amended brief or otherwise communicated with the

Court. Because appellants have failed to comply with the briefing requirements of our appellate

rules after having been advised of the deficiencies and given the opportunity to comply, we

dismiss appellants’ appeal.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

130458F.P05




                                             –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CLEO JACKSON AND CHERYL                            On Appeal from the County Court at Law
JACKSON, Appellants                                No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CC-13-01676-E.
No. 05-13-00458-CV        V.                       Opinion delivered by Justice Lang-Miers,
                                                   Justices O'Neill and Brown participating.
AH4R-TX2, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee AH4R-TX2, LLC recover its costs of this appeal from
appellants CLEO JACKSON AND CHERYL JACKSON.


Judgment entered this 22nd day of October, 2014.




                                             –6–